Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 16/837,059 CUP HOLDER ASSEMBLY BRACKET filed on 4/1/2020.  Claims 1-20 are pending.  

Information Disclosure Statement
The information disclosure statement submitted on 4/1/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 10,442,367 to Gachuz Navarro et al. 
	With regards to claim 8, the patent to Gachuz Navarro et al. discloses a cup holder assembly, having a base (14) coupled to a side wall (102) to define a cavity; and

a bracket (22) pivotably coupled to the base and configured for engagement with an electronic device (20).
	With regards to claim 11, Gachuz Navarro et al. teaches wherein the bracket is operable to pivot from a first position (See Figure 3A) to a second position (See Figure 3B) that is cup holder assembly-upward of the first position.
	With regards to claim 12, Gachuz Navarro et al. teaches a retention feature (158) coupled to the bracket and configured to be engaged with the base if the bracket is in the second position to retain the bracket in the second position.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 10/442367 to Gachuz Navarro et al. and in view of United States Patent Publication No. 2021/0184371 to Ying et al.
Gachuz Navarro et al. discloses applicant’s basic inventive concept, all the elements which are shown above with the exception that it does not show wherein the electronic device has an antenna.
Ying et al. teaches an antenna for an electronic device, used to accumulate desired air waves.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made from the teachings of Ying et al. to have had an electronic device with an antenna.  

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 10/442367 to Gachuz Navarro et al. and in view of United States Patent Publication No. 2018/0361901 to Cheung et al.
With regards to claim 10, Gachuz Navarro et al. teaches a hinge (See Figure 2), and wherein the bracket is integrally coupled with the base. It does not teach that the device is configured to pivot relative to the base via a living hinge.
Cheung et al. teaches a pivotal holding device with a living hinge (302), used for pivoting elements.  It would be obvious to one of ordinary skill in the art to have used a living hinge because the hinges are functionally for the same purpose.  


Allowable Subject Matter
Claims 1-7 and 15-20 are allowed. 
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 1, the prior art does not teach an electronic device operable between an unassembled position and an assembled position, wherein the electronic device is configured to move with the bracket as the bracket pivots between the first and second positions if the electronic device is in the assembled position in combination with a cup holder assembly, having a base; a side wall coupled to the base and extending cup holder assembly-upward from the base to define a cavity; a bracket pivotably coupled to the base and operable to pivot between a first position and a second position; a retention feature coupled to the bracket and configured to be engaged with the base if the bracket is in the second position to retain the bracket in the second position.
With regards to claim 13, the prior art does not teach that the base has a floor; and a pocket that extends cup holder assembly-downward from the floor to a distal end portion, wherein the bracket is pivotably coupled to the base proximate to the distal end portion of the pocket.
With regards to claim 15, the prior art does not teach a cup holder assembly, having a base, having a floor; and a pocket that extends cup holder assembly-downward from the floor to a distal end portion and defines a cutout; and a bracket pivotably coupled to the pocket proximate the distal end portion and operable to pivot from a first position to a second position, wherein the bracket is configured to cover at least a portion of the cutout if the bracket is in the second position. 
Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        1/11/22